 

Exhibit 10.81

 

POSITIVEID CORPORATION

EMPLOYMENT AND NON-COMPETE AGREEMENT

 

THIS AGREEMENT (“Agreement”), made this 8th day of April, 2016 and effective as
of January 1, 2016 (the “Effective Date”), is made by and between PositiveID
Corporation, a Delaware corporation, having an address at 1690 S. Congress Ave.,
Suite 201, Delray Beach, FL 33445 (“PSID” or the “Company”), and Lyle L. Probst,
having an address as specified in Section 14 (“Executive”). Hereinafter PSID and
Executive may be individually referred to as “Party” and collectively referred
to as “Parties”.

 

WHEREAS, PSID is a life sciences tools and diagnostics company with an extensive
patent portfolio (the “Business”); and

 

WHEREAS, Executive has contributed meaningfully in his capacity as President;
and

 

WHEREAS, PSID finds it is in its best interest to enhance Executive’s
contribution to the Business, to protect its technologies and business
relationships, and to continue engage Executive’s services as President of PSID;
and

 

WHEREAS, Executive is willing to continue the fulltime role as PSID’s President.

 

NOW THEREFORE, in consideration of the promises and the mutual obligations set
forth in this Agreement, the Parties agree as follows:

 

1. Employment. PSID agrees to continue to employ Executive, and Executive agrees
to continue such employment by PSID, pursuant to the terms and conditions set
forth in this Agreement.

 

2. Position and Responsibilities. During the term of this Agreement, as defined
below, Executive shall serve as President of PSID and will perform such duties
and exercise such supervision with regard to the business of PSID as are
associated with such position, as well as such additional duties as may be
reasonably prescribed from time to time by PSID’s Board of Directors (the
“Board”). Executive agrees to render services to the best of Executive’s ability
for and on behalf of PSID. Executive agrees to devote his full business time to
rendering such services on behalf of PSID.

 

3. Term. Except as otherwise provided in this Section 3 of this Agreement, the
term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue in force thereafter for a period of three (3) years from the
Effective Date. Notwithstanding the foregoing, upon the happening of any of the
following events, this Agreement shall terminate (unless otherwise provided
herein for a termination after a period of time) and Executive shall cease to be
an employee of PSID:

 

  (a) Executive’s resignation upon sixty (60) days advance written notice;

 



 

 

 

  (b) Executive’s Total Disability upon PSID’s election. For purposes of this
Agreement, “Total Disability” shall be defined as Executive’s inability, due to
illness, accident or any other physical or mental incapacity, to perform
Executive’s usual responsibilities performed by Executive for PSID prior to the
onset of such disability, for one hundred eighty (180) consecutive days during
the Term. PSID may elect, by written notice to Executive, within thirty (30)
days of the end of such period of Total Disability defined above, to terminate
Executive’s employment herein;         (c) The death of Executive;         (d)
PSID terminates this Agreement for cause, with said cause being defined as a
conviction of a felony or Executive being prevented from providing services
hereunder as a result of Executive’s violation of any law, regulation and/or
rule.         (e) Nothing in this Agreement is intended to limit the rights of
PSID to terminate this Agreement under applicable bankruptcy laws in the event
that PSID files for protection under the United States Bankruptcy Code.

 

4. Annual Compensation. (a) During the Term, Executive shall be entitled to
compensation for all services performed by Executive pursuant to this Agreement
(“Compensation”) as follows:

 

  (1) Executive shall be entitled to an initial base salary (the “Base Salary”)
for the 2016 calendar year of $200,000 (two hundred thousand dollars), payable
according to the customary payroll practices of PSID for the then current
period. The Base Salary shall increase annually at the discretion of the
Compensation Committee of the Board of Directors. The “Base Salary” shall, for
all purposes of this Agreement, mean the Base Salary then being paid by PSID to
Executive.         (2) The Executive’s Base Salary shall increase to $250,000
(two hundred fifty thousand dollars) at such time as the Company’s common stock
is traded on a national exchange.         (3) During the Term, Executive shall
be eligible to receive an annual bonus for each calendar year of an amount
reasonably determined in the discretion of the Compensation Committee.

 

(b) PSID shall deduct from the Compensation all taxes and other deductions which
are required to be deducted or withheld under any provision of any federal,
state, or local law now in effect or which may become effective at any time
during the Term.

 

-2-

 

 

5. Fringe Benefits. During the Term, Executive shall be entitled to all fringe
benefits (the “Fringe Benefits”) provided to senior executive employees of PSID,
as reasonably determined by the Compensation Committee. The Fringe Benefits
shall specifically include executive health benefits which shall entitle
Executive to full reimbursement for all physical examinations and other related
services.

 

6. Business and Other Expenses. PSID will reimburse Executive for all reasonable
travel, entertainment and other expenses incurred by Executive in connection
with the performance of his duties and obligations under this Agreement.
Executive will comply with all reasonable reporting requirements with respect to
business expenses as may be established by PSID from time to time.

 

7. Additional Benefits. (a) Executive will be entitled to participate in all
other compensation or employee benefit plans or programs and receive all
benefits for which salaried employees of PSID generally are eligible under any
plan or program now or later established by PSID on the same basis as similarly
situated senior executives of PSID. Executive will participate to the extent
permissible under the terms and provisions of such plans or programs, in
accordance with program provisions.

 

(b) PSID issued 15,000,000 (fifteen million) stock options (the “Options”) in
PSID to Executive on January 7, 2016, in contemplation of this agreement. The
options shall vest thirty-four percent (34%) on January 1, 2017 and thirty-three
percent (33%) percent, each on January 1, 2018, and January 1, 2019.

 

8. Payment Upon Termination of Agreement. (a) In the event this Agreement is
terminated by Executive’s resignation pursuant to subparagraph (a) or (d) of
Section 3 of this Agreement, PSID will pay to Executive any and all earned but
unpaid Base Salary and earned but unpaid incentive bonus compensation as of the
date of termination. PSID shall pay such amounts due Executive within thirty
(30) days of Executive’s last day of service. In addition, any outstanding stock
options held by Executive on Executive’s last day of service shall remain
exercisable for the life of the option.

 

(b) (i) In the event this Agreement is terminated pursuant to any of
subparagraphs (b) or (c) of Section 3 of this Agreement, or if PSID terminates
this Agreement without cause, PSID will, in addition to maintaining the Fringe
Benefits through December 31, 2018, pay to Executive the sum of (i) any and all
earned but unpaid Base Salary and earned but unpaid incentive bonus compensation
as of the date of termination; (ii) the greater of (A) the Base Salary from the
date of termination through December 31, 2018, or (B) one (1) times the Base
Salary; and (iii) the average bonus paid by PSID to Executive for the last three
(3) full calendar years (or such lesser time period if the Agreement is
terminated less than three (3) years from the Effective Date) immediately prior
to the date of termination (collectively, the “Termination Compensation”).

 

(ii) The Termination Compensation shall be paid within thirty (30) days of
Executive’s last day of service. In addition, any outstanding stock options and
unvested restricted shares held by Executive on Executive’s last day of service
pursuant to such termination shall become vested and exercisable as of such date
of termination, and will remain exercisable for the life of the option. In
addition, PSID shall maintain Executive on its group medical plan on the same
conditions as if he were to remain employed by PSID, until Executive is eligible
to be covered under another comparable group medical plan.

 

-3-

 

 

(c) (i) To the extent that during the Term there shall be Change in Control, as
hereinafter defined, notwithstanding any term to the contrary in this Agreement,
this Agreement shall terminate in which event, the Executive shall be entitled
to receive the Change in Control Compensation, as hereafter defined.

 

(ii) For all purposes of this Agreement, the Term Change in Control Compensation
shall mean the sum of (A) any and all earned but unpaid Base Salary and earned
but unpaid bonus compensation as of the date of the Change in Control; (B) the
Base Salary multiplied by 2.0 (two); and (C) the highest annual bonus paid by
PSID to Executive for any of the three (3) full calendar years immediately prior
to the Change in Control, multiplied by 2.0 (two). The Change in Control
Compensation shall be paid to Executive within ten (10) days of the Change in
Control. In addition, any outstanding stock options and unvested restricted
stock held by Executive as of the Change in Control shall become vested and
exercisable as of such date, and shall remain exercisable as of the life of the
option.

 

(iii) For avoidance of confusion, in the event of a Change of Control, the
Executive shall be entitled to the Change of Control Compensation and not the
Termination Compensation.

 

(iv) For the purposes of this Section 8, a Change of Control means the happening
of any of the following:

 

(A) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” as such term
is used in Section 13(d) and 14(d) of the Exchange Act (other than any trustee
or other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities entitled generally to vote in the election of the Board
(other than the occurrence of any contingency);

 

(B) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or entity, which is consummated, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

 

-4-

 

 

(C) the effective date of a complete liquidation of the Company or the
consummation of an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, which in both cases are approved
by the stockholders of the Company as may be required by law.

 

9. Confidential Information. (a) Executive recognizes and acknowledges that all
information pertaining to this Agreement or to the affairs; business; results of
operations; accounting methods, practices and procedures; shareholders;
acquisition candidates; financial condition; clients; customers or other
relationships of PSID or any of its affiliates (“Information”) is confidential
and is a unique and valuable asset of PSID or any of its affiliates. Access to
and knowledge of the Information is essential to the performance of Executive’s
duties under this Agreement. Executive will not, during the Term or thereafter,
except to the extent reasonably necessary in performance of his duties under
this Agreement, give to any person, firm, association, corporation, or
governmental agency any Information, except as may be required by law. Executive
will not make use of the Information for his own purposes or for the benefit of
any person or organization other than PSID or any of its affiliates. Executive
will also use his best efforts to prevent the disclosure of this Information by
others. All records, memoranda, etc. relating to the business of PSID or its
affiliates, whether made by Executive or otherwise coming into his possession,
are confidential and will remain the property of PSID or its affiliates.

 

(b) Executive will, with reasonable notice during or after the Term, furnish
information as may be in his possession and fully cooperate with PSID and its
affiliates as may be required in connection with any claims or legal action in
which PSID or any of its affiliates is or may become a party.

 

10. Restrictions. (a) During the Term, and only to the extent that Executive
submits his resignation in accordance with Section 3(a), thereafter for a two
(2) year period (the “Restriction Period”), Executive agrees that, without the
prior express written approval from the Board, he shall not compete with PSID
and its affiliates by directly or indirectly engaging in the Business, either
directly or indirectly, as an individual, partner, member, corporation, limited
liability company, limited liability partnership, officer of a corporation or in
any other capacity whatsoever at any location at which PSID or its affiliates
conducts business and/or provides any services.

 

(b) Executive acknowledges that the restrictions contained in this Section 10 of
this Agreement, in view of the nature of the activities in which PSID and its
affiliates are engaged, are reasonable and necessary in order to protect the
legitimate interests of PSID and its affiliates, and that any violation thereof
would result in irreparable injuries to PSID and/or its affiliate(s), as the
case may be. Executive, therefore, acknowledges that, in the event of the
violation of any of these restrictions, PSID shall be entitled to obtain from
any Court of competent jurisdiction preliminary and permanent injunctive relief,
as well as attorney’s fees and costs, damages and an equitable accounting of all
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative, and in addition to any other rights or remedies to which
PSID may be entitled.

 

-5-

 

 

(c) Executive agrees that the restrictions contained in this Section 10 of this
Agreement are an essential element of Executive’s compensation that Executive is
granted hereunder and, but for Executive’s agreement to comply with such
restrictions, PSID would not have entered into this Agreement.

 

(d) If any of the restrictions set forth in this Section 10 should, for any
reason, be adjudged invalid or unreasonable in any proceeding, then the validity
or enforceability of the remainder of such restrictions shall not be adversely
affected. If the Restriction Period or the area specified in this Section 10 of
this Agreement shall be adjudged unreasonable in any proceeding, then the
Restriction Period shall be reduced by such number of months, or the area shall
be reduced by the elimination of such portion thereof or both, so that such
restrictions may be enforced in such area and for such period of time as is
adjudged to be reasonable. If Executive violates any of the restrictions
contained in this Section 10, the Restriction Period shall not run in favor of
Executive from the time of commencement of any such violation until such time as
such violation shall be cured by Executive to the satisfaction of PSID.

 

(e) The terms of this Section 10 shall survive the termination of this
Agreement. Executive acknowledges that he can be gainfully employed and still
comply with the terms of this Section 10 and that it is not unduly inconvenient
to him.

 

11. Indemnification; Litigation. (a) PSID will indemnify Executive to the
fullest extent permitted by the laws of the State of Florida in effect at that
time, or the certificate of incorporation and by-laws of PSID, whichever affords
the greater protection to Executive. Executive will be entitled to any insurance
policies PSID may elect to maintain generally for the benefit of its officers
and directors against all costs, charges and expenses incurred in connection
with any action, suit or proceeding to which he may be made a party by reason of
being an officer of PSID.

 

(b) In the event of any litigation or other proceeding between PSID and
Executive with respect to the subject matter of this Agreement, PSID will
reimburse Executive for all costs and expenses related to the litigation or
proceedings, including attorney’s fees and expenses, providing that the
litigation or proceedings results in either a settlement requiring PSID to make
a payment to Executive or judgment in favor of Executive.

 

12. Mitigation. Executive will not be required to mitigate the amount of any
payment provided for hereunder by seeking other employment or otherwise, nor
will the amount of any such payment be reduced by any compensation earned by
Executive as the result of employment by another employer after the date
Executive’s employment hereunder terminates.

 

13. Remedies. (a) In the event of a breach of this Agreement, the nonbreaching
Party may maintain an action for specific performance against the Party who is
alleged to have breached any of the terms of this Agreement. This subparagraph
(a) of this Section 13 of this Agreement will not be construed to limit in any
manner any other rights or remedies an aggrieved Party may have by virtue of any
breach of this Agreement.

 

-6-

 

 

(b) Each of the Parties has the right to waive compliance with any obligation of
this Agreement, but a waiver by any Party of any obligation will not be deemed a
waiver of compliance with any other obligation or of its right to seek redress
for any breach of any obligation on any subsequent occasion, nor will any waiver
be deemed effective unless in writing and signed by the Party so waiving.

 

14. Notices. Any notices required or permitted by this Agreement or by law to be
served on, or delivered to, any Party to this Agreement, shall be in writing and
shall be signed by the Party giving or delivering it and sent by courier that
guarantees overnight delivery, or by registered or certified mail, return
receipt requested, addressed to the Party to whom any communication under this
Agreement is to be made. Notice given as provided herein shall be deemed to have
been given on the mailing date and, unless otherwise provided herein, shall be
effective from that date. Notice shall be sent to the respective Party at the
address set forth below. Any Party may change its address for purposes of
receiving notices by furnishing notice of such change in the manner set forth
above.

 

  If to PSID: Positive ID Corporation     1690 South Congress Avenue- Suite 201
    Delray Beach, Florida 33445         If to Executive: Lyle L. Probst    
______________________     ______________________

 

15. Invalid Provisions. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as though such invalid or
unenforceable provisions were omitted.

 

16. Assignment. This Agreement shall inure to the benefit of and be binding upon
PSID, its successors and assigns, and Executive. This Agreement, being for the
personal services of Executive, shall not be assignable or subject to
anticipation by Executive.

 

17. Amendments. The terms and provisions of this Agreement may not be modified
except by written instrument duly executed by the Parties.

 

18. Entire Agreement. This Agreement supersedes all other oral and written
agreements between the Parties with respect to the matters contained in this
Agreement and, except as otherwise provided herein, this Agreement contains all
of the covenants and agreements between the Parties with respect to those
matters.

 

19. Law Governing Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida. Any terms and conditions of
this Agreement which apply to Executive and/or govern Executive’s behavior after
Executive’s termination of employment and/or after the termination of this
Agreement shall automatically survive the termination of this Agreement.

 

-7-

 

 

20. Consent to Jurisdiction and Venue. The Parties hereby consent and submit to
the jurisdiction and venue of any state or federal court within the State of
Florida, Palm Beach County in any litigation arising out of this Agreement.

 

21. Captions and Gender. The headings contained in this Agreement are inserted
for convenience and reference purposes only and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provisions hereof, and shall not affect in any way the meaning or interpretation
of this Agreement or any provisions hereof. All personal pronouns used in this
Agreement shall include the other genders whether used in the masculine or
feminine or neuter gender, and the singular shall include the plural and vice
versa whenever and as often as may be appropriate.

 

22. Counterpart Execution. This Agreement may be executed in two or more
counterparts either by facsimile or otherwise, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[Remainder Left Blank]

 

-8-

 

 

IN WITNESS WHEREOF, the Parties hereto have set their hands and seals as of the
date set forth on the first page of this Agreement.

 

WITNESS:   POSITIVEID CORPORATION       /s/ Allison F Tomek    /s/ William J
Caragol  Allison F. Tomek   By: William J. Caragol, CEO       WITNESS:  
EXECUTIVE:       /s/ Edina Blazevic   /s/ Lyle L Probst  Edina Blazevic   Lyle
L. Probst

 

-9-

 

 

